Citation Nr: 0919170	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  04-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lung disability, 
variously diagnosed as chronic obstructive pulmonary disease 
(COPD), bronchitis, asthma, bronchial asthma, and 
bronchiectasis.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1951 to December 
1951 and from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  Thereafter, the appellant's claims 
folder was returned to his local RO in San Juan, the 
Commonwealth of Puerto Rico.

This matter was previously before the Board in September 2006 
and was remanded for further development.  In November 2007, 
the Board again remanded this claim for further development.  
In September 2006 and November 2007, the issue for 
consideration before the Board on each occasion was whether 
new and material evidence had been presented to reopen the 
above service connection claim.  In the November 2007 
determination, the Board found that new and material evidence 
had been submitted and reopened the claim.  The Board then 
remanded the reopened claim for further development.  After 
accomplishing the requested action to the extent possible, 
the RO continued the denial of the claim (as reflected in the 
November 2008 supplemental statement of the case) and 
returned this matter to the Board for further appellate 
consideration.  Accordingly, the Board has characterized the 
claim as listed on the title page of this decision. 

A SSOC Notice Response from the Veteran, dated January 2009, 
notes that he had more information or evidence to submit in 
support of his appeal.  It was noted that VA would wait the 
full 30-day period to allow the Veteran a chance to submit 
this evidence, but if this evidence was not submitted, the 
case would be returned to the Board.  The Board notes that 
this 30-day period has passed and the record does not reflect 
that more information or evidence was submitted.  It does 
appear that the Veteran submitted additional VA treatment 
reports with the SSOC Notice Response, which were received at 
the Board in February 2009.  These VA treatment reports 
reflect that the Veteran was seen for treatment regarding 
multiple aliments, to include moderate persistent asthma.  
The Board finds that a waiver of RO consideration is not 
necessary as the additional evidence is cumulative and 
redundant of the evidence of record that was previously 
considered, to include competent medical evidence of a 
current diagnosis of asthma.  38 C.F.R. § 20.1304(c).  Thus, 
the Board finds no prejudice to the Veteran in proceeding to 
adjudicate this appeal.  


FINDING OF FACT

A lung disability was initially demonstrated years after 
service, and has not been shown by the probative, competent 
medical evidence of record to be causally or etiologically 
related to the Veteran's active service.  


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.307 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the 


claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in September 2002, April 2003, October 2006, 
and November 2007.  These letters informed the Veteran of 
what evidence was required to substantiate his claim for 
service connection and of his and VA's respective duties for 
obtaining evidence.  The October 2006 and November 2007 
letters also informed the Veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because complete VCAA notice in this case was not 
accomplished prior to the initial AOJ adjudication that 
denied the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the claim was readjudicated and a supplemental 
statement of the case was provided to the Veteran (most 
recently in November 2008).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA timing defect 
may be cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  The Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  The Board 
notes that VA medical opinion has been obtained and 
sufficient competent medical evidence is of record to make a 
decision on this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board finds that the there has been substantial 
compliance with its last remand in November 2007 as the 
Veteran was sent a VCAA notice letter requesting him to 
identify VA and private treatment providers and a VA opinion 
was obtained.  See Dyment v. West, 13 Vet. App. 141 (1999) 
(noting that a remand is not required under Stegall v. West, 
11 Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).  See also Informal Hearing 
Presentation, dated in May 2009 (noting that the directives 
of the November 2007 Board remand have been accomplished).  
Therefore, the Board will proceed to adjudicate the appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include bronchiectasis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R.  
§§ 3.307, 3.309(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The Veteran asserts that service connection is warranted for 
a lung disability.  He contends that he was treated in 
service for respiratory problems and these have continued 
since service.  

The Board initially notes that the record contains reports of 
VA treatment that reveal diagnoses of COPD, bronchitis, 
asthma, bronchial asthma, and bronchiectasis.  See VA 
pulmonary note, dated in November 2006 (noting asthma and 
COPD); VA pulmonary noted, dated in April 2007 (noting active 
problems of asthma and chronic rhinitis); VA pulmonary note, 
dated in September 2006 (reflecting an assessment of 
intermittent bronchial asthma); VA treatment report, dated in 
December 2006 (containing a problem list that includes asthma 
and chronic airway obstruct, not elsewhere classified); VA 
treatment report, dated in May 2004 (noting COPD with 
bronchial asthma); VA inpatient report, dated in December 
2001 (noting a likely differential diagnosis including 
bronchitis and bronchiectasia).  Therefore, the Board finds 
that the first element of a service connection claim, that of 
a current disability, has been met.  

A report of a pre-induction examination, dated in September 
1951, reflects a normal clinical examination of the lungs and 
chest and a negative chest X-ray.  In the corresponding 
report of medical history, the Veteran denied any pertinent 
disability.  Prior to his entry onto active duty for his 
first period of service, the Veteran was re-examined on 
October 26, 1951.  He was found physically qualified for 
induction.  The service treatment records show that a chest 
X-ray taken November 6, 1951 was interpreted as showing 
calcification of the left hilum, which was not considered 
disabling.  The report of the service entry examination for 
the second period of service, dated in March 1953, reflects a 
normal clinical examination of the lungs and chest and a 
negative chest X-ray.  A service treatment record, dated in 
September 1953, shows that the Veteran was treated for a 
common cold.  On February 10, 1954, a service treatment 
record shows that the Veteran was seen for acute bronchitis, 
possibly asthmatic.  A notation, dated February 15, 1954, 
indicates that the Veteran had improved.  In October 1954, a 
service treatment record reflects that the Veteran was seen 
for a common cold with a cough.  The report of the Veteran's 
separation examination, dated in April 1955, reflects a 
normal clinical examination of the lungs and chest and a 
negative chest X-ray.  

After service, a VA Form 10-2593, indicates that a chest X-
ray taken on May 30, 1955, was negative for pulmonary 
pathology or fractured ribs.  The Veteran was provided a VA 
examination in 1962 pursuant to a claim for service 
connection for a stomach disorder.  The report of VA 
examination, dated in September 1962, shows the Veteran's 
lungs were clear to percussion and auscultation.  Further, a 
chest X-ray taken at that time was negative.  A VA treatment 
report, dated in December 1964, notes a past medical history 
of pneumonia.  At a VA respiratory examination, in July 1965, 
the Veteran reported being treated in service in 1954 for 
asthmatic bronchitis.  The Veteran reported that since his 
recovery, he has had two to three episodes of recurrent 
bronchitis, for which he required medical treatment.  He also 
noted that he was hospitalized last May because of 
respiratory distress and hemoptysis.  The Veteran's 
complaints at that time were dyspnea and night wheezing.  
Physical examination noted clear lung fields to palpation, 
percussion, and auscultation.  A chest X-ray was essentially 
negative.  The diagnosis was recurrent chronic bronchitis and 
moderate bronchial asthma, allergy unknown, probably 
infectious.  In this regard, the Board notes that evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, at the earliest, 
many years have elapsed since the Veteran was discharged from 
active service before the first pertinent medical complaint 
of record.

Additionally, a report of a VA respiratory examination, 
conducted in December 1967, reflects that the Veteran 
complained of exertional dyspnea and night wheezing.  He also 
noted that he had an episode of bronchial asthma about one 
time per month.  Physical examination noted clear lung fields 
to palpation, percussion, and auscultation, and a chest X-ray 
was essentially negative.  The diagnoses were chronic 
bronchitis, recurrent, mild, and bronchial asthma, moderate, 
allergen unknown, probably secondary to infections.  A VA 
Ears, Nose, and Throat specialist (ENT) examination, dated in 
early 1968, included an impression of rhinosinusitis.  A 
letter from B.N., M.D., received in February 1983, indicates 
that he treated the Veteran from 1967 to 1969 and that there 
was definite evidence of chronic bronchitis and moderate 
obstructive lung disease as shown by pulmonary function 
tests. 

However, the Veteran's claim fails because the probative, 
competent medical evidence of record does not relate his 
current lung disability to service.  After reviewing the 
Veteran's claims file, a VA physician opined in April 2008 
that the Veteran's chronic bronchitis, COPD, asthma and 
bronchiectasis "are less likely as not related to some 
incident in service," and it was added that "[i]t is less 
likely as not that they began in service."  The VA physician 
opined that the Veteran had a bout of acute bronchitis in 
1954, which was treated with sulfadiazine tablets and 
penicillin, salt gargle and rest.  In support of the finding 
of acute bronchitis in service, the VA physician noted that 
there were no residuals noted at the time of discharge 
physical examination.  The VA physician further noted that 
the earliest record of a diagnosis of bronchial asthma in the 
claims file was in 1966, more than 11 years after his 
discharge from service.  


The Board finds the April 2008 VA opinion to be probative 
competent medical evidence against the Veteran's claim.  The 
Board notes that this VA physician reviewed the Veteran's 
claims file and made specific references to pertinent medical 
documents contained therein, to include service treatment 
records and post-service treatment reports.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (finding that a 
physician's access to the claims file is an important factor 
in assessing the probative value of a medical opinion).  
Importantly, the Board also notes that a supporting rationale 
with references to the record, as described above, was 
provided.  See id. (stating that a factor for assessing the 
probative value of a medical opinion includes the 
thoroughness and detail of the physician's opinion); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(noting that most of the probative value of a medical opinion 
comes from its reasoning, and threshold considerations 
include whether the person opining is suitably qualified and 
sufficiently informed).  Lastly, the Board notes that there 
is no competent medical evidence to the contrary, i.e., 
linking any current lung disability, to include bronchial 
asthma, to his bout of acute bronchitis in service in 1954.

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms, such as 
difficulty breathing.  See Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (noting that lay person is competent to testify 
regarding symptoms of difficulty breathing, and that he was 
given medication); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 26 (1991) (noting lay testimony of post-service 
continuous symptoms of asthma is competent).  Competency of 
evidence, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright, 2 Vet. App. at 25 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").

As noted above, the Veteran and other persons are qualified 
to describe the observable symptoms exhibited by the Veteran.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board 
finds the Veteran's statements are competent to the extent of 
him reporting difficulty with his breathing.  However, the 
Veteran is not competent (with the requisite education, 
training or experience) to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, 2 Vet. App. at 494-95.  Further, little probative 
weight can be assigned to the Veteran's lay statements 
regarding continuity of symptomatology, as the Board deems 
such statements to be less than credible.  See, e.g., VA 
treatment report, dated in November 2006 (reflecting that the 
Veteran reported chest discomfort upon inspiration, which has 
been present since he was in the service over 40 years ago).  
In this regard, while the Board acknowledges that the absence 
of any corroborating medical evidence supporting the lay 
assertions, in and of itself, does not render the lay 
statements incredible, such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-37 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition).  
It stands to reason that if the Veteran did have any 
breathing problems during the years between his discharge 
from service and the filing of his original claim for VA 
compensation for such, the medical records would have 
reflected his complaints.  A review of the record shows that 
the Veteran's separation examination in April 1955 revealed a 
normal chest and lungs, and a chest X-ray taken at that time 
was negative.  When the Veteran was seen in May 1955 (a month 
after discharge from service), he did not report any 
breathing problems and a chest X-rays taken at that time was 
negative for any pulmonary pathology.  The Veteran, in 1962, 
filed a VA compensation claim for a stomach disorder, but he 
did not claim a lung disability.  Further, upon objective 
examination in September 1962, the Veteran's lungs were found 
to be clear to percussion and auscultation.  The Board gives 
greater weight to these contemporaneous medical records that 
do not reveal subjective complaints regarding problems 
breathing or objective findings of a lung disability.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by a veteran).  

Additionally, where a Veteran served 90 days or more during a 
period of war, and a chronic disease, such as bronchiectasis, 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2008).  As the evidence of record fails to establish any 
clinical manifestations of bronchiectasis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a lung disability. 


ORDER

Entitlement to service connection for a lung disability is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


